would permit withdrawal of a plea after sentencing."); see also NRS
                176.165 (a district court may grant a post-conviction motion to withdraw a
                plea in order to "correct manifest injustice"), he is not entitled to relief
                because "Padilla does not have retroactive effect."     Chaidez v. United
                States, 568 U.S. „ 133 S. Ct. 1103, 1105 (2013). Therefore, we
                conclude that the district court did not err by denying Zamora-Del
                Castillo's motion, and we
                              ORDER the judgment of the district court AFFIRMED. 2




                                         Hardesty
                 r)
                         ‘• ""   ss
                Parraguirre



                cc: Hon. Jerome T. Tao, District Judge
                     Mayfield, Gruber & Sheets
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      2Although   we filed the fast track statement submitted by Zamora-
                Del Castillo, it fails to comply with the Nevada Rules of Appellate
                Procedure because it refers to matters in the record without specific
                citation to the appendix. See NRAP 3C(e)(1)(C); NRAP 28(e)(1). Counsel
                for Zamora-Del Castillo is cautioned that the failure to comply with the
                briefing and appendix requirements in the future may result in the
                imposition of sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A